Citation Nr: 0709444	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  98-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a vision 
disorder, to include strabismus, diplopia, and amblyopia.  


REPRESENTATION

Appellant represented by:	 Georgia Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1969 
to May 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 1999, the Board denied the veteran's claim.  He 
appealed the denial to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court" or "CAVC"), and in 
an April 2001 Order, the Court vacated the Board decision and 
remanded the claim for readjudication.  In April 2006, the 
Board denied the veteran's claim.  In an October 2006 Order, 
the Court granted a joint motion to remand the claim for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006) which requires more than 
just a general statement that the evidence submitted must 
relate to the basis of the prior denial.  Instead, the notice 
must describe more specifically and affirmatively the kind of 
evidence that is required to reopen the claim.  Here, in 
September 2005, the veteran was sent a general letter 
informing him of his due process rights; however, he was not 
informed concerning what is necessary to reopen his claim. In 
light of the Kent decision, the September 2005 notice is 
inadequate in that it does not inform the veteran why his 
previous claim was denied, or what information he needs to 
submit to reopen his claim.



Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of information and 
evidence necessary to reopen his claim, 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claim.  Further, ask him 
to submit any evidence in his possession 
which pertains to his claim, and provide 
the veteran an explanation as to the 
meanings of "new" evidence and "material" 
evidence within the context of his claim.  
The appellant must be informed of what 
specific evidence is necessary to reopen 
his claim.  

2. When the development requested has 
been completed, and after allowing an 
appropriate time for response, the RO 
should consider whether new and material 
evidence has been submitted, and, if so, 
whether the claim for service connection 
may be granted.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________              
____________________________
HOWARD N. SCHWARTZ                                   MARK W. 
GREENSTREET
Veterans Law Judge, Board of Veterans'   Veteran's Law Judge, 
Board of Veterans'
                         Appeals                                                         
Appeals


_____________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



